Citation Nr: 1455604	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right leg numbness and tingling.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral tinnitus. 

4.  Entitlement to service connection for a right wrist condition.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for a left hip condition.

7.  Entitlement to service connection for left abdomen injury (also claimed as groin injury).

8.  Entitlement to service connection for sexual dysfunction, to include as secondary to a left hip condition or left abdomen injury.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to sexual dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right wrist condition, a right ankle condition, a left hip condition, a left abdomen injury, sexual dysfunction, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the December 2013 Board hearing, before the Board promulgated a decision, the Veteran expressed his desire to withdraw from appellate review his claim for service connection for right leg numbness and tingling, which hearing transcript has been associated with the claims file.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for service connection for right leg numbness and tingling have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for service connection for right leg numbness and tingling, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

During the December 2013 Board hearing, before the Board promulgated a decision in this matter, the Veteran, by way of his representative, expressed his desire to withdraw from appellate consideration his claim for service connection for right leg numbness and tingling.  When questioned by the Veterans Law Judge, the Veteran confirmed his intent to withdraw this issue from appellate review.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim, and it must therefore be dismissed.


ORDER

The appeal of entitlement to service connection for right leg numbness and tingling is dismissed.


REMAND

A.  Hearing Loss and Bilateral Tinnitus

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of his active service.  He asserts that he had loud noise exposure as a canon crewmember of an artillery unit.

As an initial matter, based on the Veteran's MOS, the Board concedes that the Veteran had loud noise exposure in service.

A June 2009 VA treatment record reflects diagnosed partial hearing loss and tinnitus.

A June 2009 private audiograph reflects that the Veteran's pure tone threshold in his left ear was 40 decibels at 4000 hertz.  Therefore, the requirements for a left ear disability for VA compensation purposes has been met.  See 38 C.F.R. § 3.385 (2014).  

With regard to the Veteran's right ear, however, the June 2009 private audiograph reflects that testing revealed none of his thresholds were 40 decibels or greater in at 500, 1000, 2000, or 4000 hertz, and he did not have thresholds of 26 decibels or greater in at least three of these frequencies.  Therefore, the regulatory criteria for a right ear disability for VA compensation purposes are not met based on the June 2009 private audiograph.  See 38 C.F.R. § 3.385 (2014).  

The Veteran was provided with a VA examination in October 2009.  The VA examiner noted that she was unable to provide pure tone thresholds due to poor test result reliability because the results were inconsistent with the Veteran's speech recognition scores and otoacoustic scores.  The examiner also noted that speech recognition scores were inconsistent with the Veteran's demonstrated communication ability.  The Board notes in this regard that the duty to assist is a two-way street, and that VA's duty to assist in providing him with a VA examination has been met despite the Veteran's testing inconsistencies (created by him) during the examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Subsequently, the Veteran apparently underwent audiological testing at the VA medical center, as he submitted a copy of a later-dated October 2009 audiograph.  This record similarly reflects that none of his thresholds for his right ear were 40 decibels or greater at 500, 1000, 2000, or 4000 hertz, and he did not have thresholds of 26 decibels or greater in at least three of these frequencies.  Therefore, the requirements of a right ear disability are not met based on this October 2009 audiograph.  See 38 C.F.R. § 3.385 (2014).  

Even so, as the evidence indicates that the Veteran has received treatment at the VA medical center for his hearing and possibly for tinnitus in October 2009, and because there are no VA treatment records in the claims file dated after February 2009, the Board finds that the hearing loss and tinnitus matters should be remanded so that any outstanding VA audiological records dated since February 2009 may be associated with the claims file.

In addition, the Board notes that the October 2009 examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to his active service, reasoning that the Veteran's hearing at separation was normal, and there was no evidence of high frequency hearing loss at separation.  The Board is mindful, however, that the citation to normal hearing at separation, by itself, does not constitute adequate reasoning.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Therefore, this matter should be remanded for a VA medical opinion from the examiner, in light of Hensley, to clarify whether the Veteran's hearing loss and tinnitus are related to his conceded noise exposure in service and with a supporting rationale beyond merely citing normal hearing at separation from service (if negative).

B.  Right Wrist, Right Ankle, Left Hip, and Left Abdominal Injury

The Veteran also claims that he has right wrist, right ankle, left hip, and left abdominal injury conditions as a result of his active service.

April 1982 service treatment records reflect the Veteran was treated for a diagnosed left hip soft tissue injury due to a shell landing on his left hip.  The Veteran testified at the Board hearing that his left abdominal injury was part of the same incident.  An August 1982 record reflects the Veteran was diagnosed with a right wrist muscle strain after complaining of pain resulting from playing football.  A September 1983 record reflects that the Veteran complained of a twisted right ankle from playing football, and a diagnosis of twisted right ankle/tendonitis was recorded.

An October 2009 VA examination report reflects that the VA examiner recorded diagnoses of a right wrist strain, right ankle strain, and left hip strain.  The opinion portion of the report, however, apparently was transposed incorrectly so that no opinion was provided.  The examiner provided a December 2009 addendum opinion, opining that it is less likely as not that the Veteran's right wrist, right ankle, and left hip conditions are related to his service, reasoning that there was insufficient documentary evidence that his claimed condition was of a chronic nature or was ongoing after his service.  

The Board notes, however, that the Veteran's conditions need not be "chronic" or "ongoing" in order for service connection to be granted.  Rather, "service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  Rather, chronicity per se is only generally required to establish service connection for certain listed "chronic" conditions where certain other regulatory requirements are met.  See 38 C.F.R. § 3.307(a) and 3.309(a).  In fact, 38 C.F.R. § 3.303(d) goes on to explain that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid."  See also Summers v. Gober, 225 F.3d 1293, 1297 (Fed. Cir. 2000) (explaining that § 3.303(d) "provides an opportunity for veterans with injuries or disease diagnosed after they have completed service to make a valid claim of service connection").

In addition, the Board adds that VA treatment records dated in June 2009 reflect diagnosed right ankle arthropathy status post remote fracture (based on the Veteran's having reported a history of a fracture), and intermittent abdominal wall pain, and since blunt trauma 1980s, such that treatment is shown post-service.

With regard to the Veteran's claimed left abdomen injury, the October 2009 VA examination report did not indicate whether the Veteran has a current left abdomen condition.  In the December 2009 addendum opinion, the examiner noted that he explained in the October 2009 report that the condition had resolved.  The Board notes, however, that this was not noted in the October 2009 VA examination report; rather, the examiner's report notes that the Veteran reported continued intermittent left groin pain since he fell on his left hip area in service.  Also, his girlfriend wrote in her February 2009 letter that the Veteran's groin injury continued to affect him, albeit not entirely clear whether she was referencing sexual dysfunction.

In light of certain inadequacies found in the October 2009 VA examination and December 2009 addendum opinion, in this particular case, the Board finds that these matters should be remanded for a new VA examination to clarify both the nature and etiology of the Veteran's claimed right wrist, right ankle, left hip conditions, and left abdominal injury conditions.


C.  Sexual Dysfunction and an Acquired Psychiatric Disorder

The Veteran claims that he experiences sexual dysfunction secondary to his alleged left hip and abdomen injuries in service.  He also asserts that he has an acquired psychiatric disorder due to his sexual dysfunction and left abdomen injury (claimed as problems "mentally").

The Board acknowledges a February 2009 lay statement from his girlfriend in support of his claims.

Because the Veteran's left hip and left abdomen injury claims are being remanded herein for further development, and in light of the fact that the Board has directed in this remand that more recent VA treatment records be associated with the claims file (and, again, the Board notes that the claims file contains very few treatment records), the Board defers decision at this time on the Veteran's claims for service connection for sexual dysfunction an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file copies of any outstanding VA treatment records dated since February 2009.

2. After the above development has been completed, obtain a VA medical opinion to address whether it is "at least as likely as not" (50 percent probability) that the Veteran's hearing loss and tinnitus are related to his conceded in-service noise exposure as a canon crew member.

Please explain to the VA examiner, to avoid further remand, that citation to normal hearing at separation, by itself, does not constitute adequate reasoning for a negative opinion.  Also explain that the lack of record of complaint in service alone (or in combination with normal hearing at separation) by itself likewise does not constitute adequate reasoning for a negative opinion.

3. Afford the Veteran a new VA examination to determine the current nature and the etiology of his claimed right wrist, right ankle, left hip, and left abdominal injury conditions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any right wrist, right ankle, left hip, and left abdominal injury conditions found on examination are related to the Veteran's active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no current right wrist, right ankle, left hip, and left abdominal injury condition is found on examination, this should be explained by the VA examiner with a supporting rationale.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


